Citation Nr: 0008554	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-14 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased evaluation for the veteran's 
service connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1967.  The veteran had additional reserve service which 
is unverified.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim for an increased evaluation for his 
service-connected PTSD, rated as 10 percent disabling.  The 
veteran submitted a notice of disagreement with that rating 
decision, was issued a statement of the case, and submitted a 
substantive appeal, all in September 1998.

In November 1998, the veteran, accompanied by his 
representative, appeared and presented testimony regarding 
the increased evaluation issue at a hearing on appeal before 
a VA hearing officer.  A complete transcript of the testimony 
is of record.  Supplemental statements of the case on the 
increased evaluation issue were provided in January 1999 and 
May 1999.

Also appealed is a January 1999 rating decision which denied 
service connection for sleep apnea.  The veteran submitted a 
notice of disagreement with that rating decision in February 
1999.  In May 1999, he was provided with a statement of the 
case.  His substantive appeal pertaining to that issue was 
received in June 1999.


REMAND

The Board notes that in VA Form 9, Appeal to the Board of 
Veterans' Appeals (generally used for filing a substantive 
appeal), submitted in May 1999, the veteran's representative 
indicated that the veteran did not want a Board hearing.  
This document addressed only the issue of an increased 
evaluation for the veteran's PTSD, although the appeal as to 
that issue had previously been perfected.

Subsequently, in June 1999, another VA Form 9 was submitted, 
signed by the veteran.  This document specifically discussed 
the May 1999 statement of the case pertaining to the issue of 
service connection for sleep apnea and expressed the 
veteran's desire to appeal that issue.  This substantive 
appeal further clearly indicated the veteran's desire for a 
hearing before a traveling Member of the Board.  However, the 
record indicates that the appellant has not been scheduled 
for his requested hearing, and there is no indication that 
this request was withdrawn. Accordingly, the RO should now 
schedule the appellant for his requested hearing before a 
traveling Member of the Board.

Further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following action:

The RO should schedule a hearing for the 
appellant before a Traveling Member of 
the Board.

Upon completion of the requested development, the case should 
be returned to the Board in accordance with current appellate 
procedures.  

The purpose of the REMAND is to ensure due process of law.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the appellant until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


